             Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MATTHEW HENNIE, on behalf of                    )
himself and others similarly situated,          )
                                                )
         Plaintiff,                             )   Case No. 1:18-CV-02045-WMR
                                                )
v.                                              )
                                                )
ICOT HEARING SYSTEMS, LLC,                      )
D/B/A LISTENCLEAR and ICOT                      )
HOLDINGS, LLC,                                  )
et al.                                          )
                                                )
              Defendants.                       )
                                                )
                                                )

                      FINAL APPROVAL ORDER AND JUDGMENT

         The Parties in this class action lawsuit have moved for final approval of their

proposed class settlement. The Court preliminarily approved the Settlement

Agreement on June 6, 2019 (Doc. 25), and notice was given to all members of the

Settlement Class under the terms of the Preliminary Approval Order. Upon

consideration of the motion, the Settlement Agreement, and the exhibits thereto, the

Court GRANTS final approval of the Settlement, finding specifically as follows:

                                     I.    Jurisdiction

         1.      This Court has jurisdiction over the subject matter of the Action and


35655595v1
       Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 2 of 9




over all parties to the Action, including all Settlement Class Members.1

                                 II.   Class Definition

      2.    Under Federal Rule of Civil Procedure 23(c), the Court certifies the

following “Settlement Class,” consisting of:

            Plaintiff and all called persons transferred to ICOT
            Hearing Systems, LLC d/b/a ListenClear from Prospects
            DM at any time between August 1, 2016 and December
            31, 2018.

               III.     Class Representative and Class Counsel

      3.    Under Federal Rule of Civil Procedure 23, Matthew Hennie is hereby

appointed as Class Representative.

      4.    The following are hereby appointed as Class Counsel:

                      Anthony I. Paronich
                      PARONICH LAW, P.C.
                      350 Lincoln St., Suite 2400
                      Hingham, MA 02043
                            -and-
                      Steve Koval
                      THE KOVAL FIRM, LLC
                      3575 Piedmont Road
                      15 Piedmont Center, Suite 120
                      Atlanta, GA 30305
                            -and-
                      Edward Broderick


1 Unless otherwise defined herein, all terms used in this Order that are defined
terms in the Settlement Agreement have the same meaning as set forth in the
Settlement Agreement.
                                          2
        Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 3 of 9




                    BRODERICK LAW, P.C.
                    99 High St., Suite 304
                    Boston, Massachusetts 02110
                          -and-
                    Matthew P. McCue
                    THE LAW OFFICE OF MATTHEW P. MCCUE
                    1 South Avenue, Suite 3
                    Natick, Massachusetts 01760

                             IV.    Rule 23 Requirements

      5.     Pursuant to Rule 23(a), the Court finds that: (a) the Settlement Class is

so numerous that joinder of all members is impracticable; (b) there are questions of

law or fact common to the Settlement Class; (c) the claims of the Class

Representative, identified above, are typical of the claims of the Settlement Class;

and (d) the Class Representative will fairly and adequately protect the interests of

the Settlement Class.

      6.     Pursuant to Rule 23(b)(3), the Court finds that: (A) the questions of law

or fact common to the members of the Settlement Class predominate over the

questions affecting only individual members, and (B) certification of the Settlement

Class is superior to other available methods for the fair and efficient adjudication of

the controversy.

                              V.     Notice and Opt-outs.

      7.     The Court finds that, in accordance with the Notice Plan and Rule

23(c)(2)(B), the Settlement Administrator provided the best notice practicable under
                                          3
        Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 4 of 9




the circumstances, including individual notice to all Class members who could be

identified through reasonable effort.

      8.     The Court finds that Defendant properly and timely notified the

appropriate state and federal officials of the Settlement Agreement under the Class

Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C. § 1715.

      9.      All persons who made timely and valid requests for exclusion are

excluded from the Settlement Class and are not bound by this Final Approval Order

and Judgment. The list of persons submitting notices seeking exclusion from the

Settlement Class, contained at Exhibit F of the Declaration of Jay Geraci Re: Notice

Procedures, and submitted by Plaintiff pursuant to the Preliminary Approval Order,

is hereby accepted as the list of persons who have made timely and valid requests

for exclusion. The Parties have also agreed to add John Haible who submitted an

exclusion request to the Court (Doc. 28) to this list and it is so approved.

                       VI.    Final Approval of the Settlement.

      10.    Pursuant to the Settlement Agreement, the Defendant shall pay One

Million Two Hundred Thousand Dollars and 00 Cents ($1,200,000) to create the

Settlement Fund. Class Members who have submitted a valid claim will receive a

pro-rata share of the Settlement Fund after attorneys’ fees and costs, the Class

Representative’s award, and the costs of notice and administration are deducted. In

                                           4
        Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 5 of 9




addition to payments from the Settlement Fund, Defendant has also agreed that they

have taken steps to ensure compliance going forward with the telemarketing conduct

alleged in the First Amended Complaint.

      11.    The Court has read and considered the papers filed in support of the

Motion, including the Settlement Agreement and the exhibits thereto, memoranda

and arguments submitted on behalf of the Plaintiff, Settlement Class Members, and

the Defendant. There are no objections to this settlement and only five requests for

exclusions. The Court held a hearing at 1:30 p.m. on November 13, 2019, at which

time the parties were afforded the opportunity to be heard in support of the

Settlement. Furthermore, the Court finds that notice under the Class Action Fairness

Act was effectuated on June 10, 2019, and that ninety (90) days has passed without

comment or objection from any governmental entity.

      12.    The Court now grants final approval to the Settlement and finds that the

Settlement is fair, adequate, reasonable, and in the best interests of the Settlement

Class. This finding is supported by, among other things, the complex legal and

factual posture of the Action, the fact that the Settlement is the result of arms’ length

negotiations presided over by a neutral mediator, and the settlement benefits being

made available to Settlement Class Members.

      13.    The Court clarifies that the Settlement Agreement does not preclude or

                                           5
        Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 6 of 9




discourage Settlement Class members from contacting, assisting, responding to, or

otherwise cooperating with governmental authorities relating to the issues raised in

the Settlement Agreement.

      14.    The Settlement Administrator shall take all reasonable steps necessary

to ensure that the settlement is effectuated in a manner consistent with the Settlement

Agreement.

      15.    In the event that settlement payments exceed the threshold amounts that

must be reported to the Internal Revenue Service by means of a Form 1099, Class

Counsel, and the Settlement Administrator, will take all necessary and reasonable

steps to obtain W-9’s from claimants and to comply with applicable IRS regulations

on issuing 1099’s without a social security number or tax entity identification

number, and shall take all reasonable and necessary steps to avoid imposition of IRS

penalties against the Settlement Fund, including, but not limited to, limiting

payments below the reportable threshold and/or withholding of taxes and any

applicable penalties.

      16.    The Court orders the Parties to the Settlement Agreement to perform

their obligations thereunder. The Settlement Agreement shall be deemed

incorporated herein as if explicitly set forth and shall have the full force of an order

of this Court.

                                           6
        Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 7 of 9




      17.    The Court dismisses this Action with prejudice and without costs

(except as otherwise provided herein and in the Settlement Agreement).

      18.    On and after the Effective Date, the Releasing Parties, and each of

them, are forever barred and permanently enjoined from directly, indirectly,

representatively, or in any other capacity filing, commencing, prosecuting,

continuing, or litigating any other proceeding against any of the Released Parties in

any jurisdiction based on or relating in any way to the Released Claims, and the

Releasing Parties are forever barred and permanently enjoined from filing,

commencing, or prosecuting any lawsuit individually or as a class action against any

of the Released Parties (including by seeking to amend a pending complaint to

include class allegations or by seeking class certification in a pending action in any

jurisdiction) based on or relating in any way to the Released Claims.

      19.    The Court further orders that upon the Effective Date, the above-

described releases and the Settlement Agreement will be binding on, and have res

judicata and preclusive effect in, all pending and future lawsuits or other

proceedings maintained by or on behalf of the Releasing Parties.

      20.    Without affecting the finality of this Final Approval Order and

Judgment in any way, the Court retains jurisdiction over: (a) implementation and

enforcement of the Settlement Agreement until the final judgment contemplated

                                          7
        Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 8 of 9




hereby has become effective and each and every act agreed to be performed by the

parties hereto pursuant to the Settlement Agreement have been performed; (b) any

other action necessary to conclude the Settlement and to administer, effectuate,

interpret and monitor compliance with the provisions of the Settlement Agreement;

and (c) all parties to this Action and Settlement Class Members for the purpose of

implementing and enforcing the Settlement Agreement.

      21.    Neither this Final Approval Order and Judgment as to the Defendant

nor the Settlement Agreement shall be construed or used as an admission or

concession by or against the Defendant or any of the Released Parties of any fault,

omission, liability, or wrongdoing, or the validity of any of the Released Claims in

any action or proceedings whatsoever. This Final Approval Order and Judgment is

not a finding of the validity or invalidity of any claims in this Action or a

determination of any wrongdoing by the Defendant or any of the Released Parties.

The final approval of the Settlement Agreement does not constitute any opinion,

position, or determination of this Court, one way or the other, as to the merits of the

claims and defenses of Plaintiff, the Settlement Class Members, or the Defendant.



      The Clerk is hereby DIRECTED to enter this Final Approval Order and

Judgment.

                                          8
      Case 1:18-cv-02045-WMR Document 38 Filed 11/18/19 Page 9 of 9




DATED: November 18th, 2019



                                       William M. Ray, II
                                       United States District Court
                                       Northern District of Georgia




                                   9
